DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first and second filters opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi et al. (US2016/0252367A1) hereafter Banhegyesi, in view of Giorgio et al. (US2018/0069380A1) hereafter Giorgio.
Regarding claim 1, Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising:
an enclosure (fig 3:102, par[0086]: The meter 100 includes a main housing 102 technically equivalent to the enclosure surrounded by a cover 104. The cover 104 is preferably made of a clear material to expose a display 106 disposed on a bezel 108 of the housing 102) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]: The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152. The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149);
a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]: The meter 100 
further includes a plurality of current terminals and voltage terminals (not shown) disposed on the backside of the meter extending through a base 114);
a first opening defined in the upper surface (fig 4:150&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a second opening defined in the lower surface (fig 4:152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a first filter (fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED);
a second filter (fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).
Banhegyesi does not explicitly disclose the metering device comprising: a first filter, disposed in or over the first opening, wherein the first filter is configured to inhibit passage of contaminants; and a second filter, disposed in or over the second opening, wherein the second filter is configured to inhibit passage of contaminants.
Giorgio discloses the metering device comprising: 
a first filter (fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]), wherein the first filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]), wherein the second filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).
One of ordinary skill in the art would be aware of both the Banhegyesi and the Giorgio references since both pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of filtering as disclosed by Giorgio to gain the functionality of providing an arrangement securing cables and wires that traverses through the opening  and preserves the dry, safe environment within the housing of the metering device.

Regarding claim 3, Banhegyesi in view of Giorgio discloses the metering device as recited in claim 1, wherein the first opening and the second opening are disposed in diametrically opposed locations of the enclosure (Banhegyesi fig 4:150/152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).

Regarding claim 5, Banhegyesi in view of Giorgio discloses the metering device as recited in claim 1, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronical components within the enclosure below a rated operational temperature (Banhegyesi par[0090], : Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape. The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200.  To facilitate drawing heat away from the internal electronic components of the metering sub-assembly 154, current plates 158, 160, 162, 164, 166, 168 are disposed on at least one surface of an inner housing 206 of the metering sub-assembly 154).

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Giorgio, and further in view of Vincent (Patent 4618071).
Regarding claim 2, Banhegyesi in view of Giorgio does not explicitly disclose the metering device wherein the first and second filters opening are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit.
Vincent discloses the metering device wherein the first and second filters opening are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit (fig 1, 2; col 2 ln 13-18: wherein the filters 2 are friction fit).
One of ordinary skill in the art would be aware of the Banhegyesi, Giorgio and Vincent references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of friction fitting as disclosed by Vincent to gain the functionality of providing a totally sealed electronics housing that is able to function in the severe environmental conditions such a water flood and fast changes in temperature.

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Giorgio, and further in view of Witt (DE 102018206292B3).
Regarding claim 4, Banhegyesi in view of Giorgio does not explicitly disclose the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE).
Witt discloses the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE) (par[0022]: In one embodiment, the functional element is made from a porous material and in particular from a porous polytetrafluoroethylene (PTFE). The functional element enables the actual pressure exchange and prevents undesired gases, water or other liquids from entering the housing).
One of ordinary skill in the art would be aware of both the Banhegyesi, Giorgio and Witt references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of polytetrafluoroethylene as disclosed by Witt to gain the functionality of being resistant to corrosion, due to PTFE’s ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish.

4.	Claims 6-8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Giorgio, and further in view of Guillot-Jerome (US2011/0069434A1).
Regarding claim 6, Banhegyesi in view of Giorgio discloses the metering device additionally comprising: wherein the enclosure is vented to the air pocket (Banhegyesi par[0090], [0092]: housing 206 of metering sub-assembly 154 also includes louvers 201 to further aid in the dissipation of heat generated by the IED Generally, the current plates are aligned over the louvers 201 to draw heat from the inside of the housing 206) through the first filter and the second filter (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED), and wherein the air pocket is vented to atmosphere (Banhegyesi par[0092]: The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200).
Banhegyesi in view of Giorgio does not explicitly disclose the metering device additionally comprising: a solar shield, attached to at least one of the enclosure and the base, and covering the enclosure, wherein the solar shield is spaced a distance from the enclosure to form a space therebetween and associated air pocket.
Guillot-Jerome discloses the metering device additionally comprising: 
a solar shield (fig 7:4’, par[0049]: In order to protect the module 3', a specific solar radiation protective cover 4' is used), attached to at least one of the enclosure and the base, and covering the enclosure (par[0049], [0050]: The cover 4' is disposed on the casing of the module 3' and is secured thereto, and includes a covering wall 4'A for covering the front wall 3'A of the module, and a peripheral rim 4'B that co-operates with an outwardly-directed peripheral flange 3'D that is carried by the module 3'), wherein the solar shield is spaced a distance from the enclosure to form a space therebetween and associated air pocket (fig 6A, 6B, 7:par[0051]: In its covering wall 4'A, the cover includes slots 4'C that constitute air-flow means for enabling air to flow naturally between the remote-reading module 3' and the cover 4');
wherein the enclosure is vented to the air pocket, and wherein the air pocket is vented to atmosphere (par[0053]: Once the cover 4' is mounted on the module 3', the covering wall 4'A is thus spaced apart from the front wall 3'A of the remote-reading module, as a result of the rim 4'B being superposed on the flange 3'D.  It is this spacing that enables air to flow, the air entering via the openings 3'C of the remote-reading module, and leaving via the slots 4'C that are present in the covering wall 4'A of the cover).
One of ordinary skill in the art would be aware of both the Banhegyesi, Giorgio and Guillot-Jerome references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of a solar shield as disclosed by Guillot-Jerome to gain the functionality of providing a metering device being durable, all-weather construction – perfect for indoor or outdoor use, and enhancing the accuracy of daytime temperature readings by providing shade and allowing airflow.

Regarding claim 7, Banhegyesi in view of Giorgio discloses the first filter allows air movement from the air pocket into the enclosure (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED); and wherein the second filter allows air movement between the enclosure and the air pocket (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).
Banhegyesi in view of Giorgio does not explicitly disclose the metering device additionally comprising: a solar shield, attached to at least one of the enclosure and the base, and spaced a distance from the enclosure such that an air pocket is formed between the enclosure and the solar shield.
Guillot-Jerome discloses the metering device additionally comprising: a solar shield (fig 7:4’, par[0049]: In order to protect the module 3', a specific solar radiation protective cover 4' is used), attached to at least one of the enclosure and the base (par[0049], [0050]: The cover 4' is disposed on the casing of the module 3' and is secured thereto, and includes a covering wall 4'A for covering the front wall 3'A of the module, and a peripheral rim 4'B that co-operates with an outwardly-directed peripheral flange 3'D that is carried by the module 3'), and spaced a distance from the enclosure such that an air pocket is formed between the enclosure and the solar shield (fig 6A, 6B, 7:par[0051]: In its covering wall 4'A, the cover includes slots 4'C that constitute air-flow means for enabling air to flow naturally between the remote-reading module 3' and the cover 4'). 
One of ordinary skill in the art would be aware of both the Banhegyesi, Giorgio and Guillot-Jerome references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of a solar shield as disclosed by Guillot-Jerome to gain the functionality of providing a metering device being durable, all-weather construction – perfect for indoor or outdoor use, and enhancing the accuracy of daytime temperature readings by providing shade and allowing airflow.

Regarding claim 8, Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising:
an enclosure (fig 3:102, par[0086]: The meter 100 includes a main housing 102 technically equivalent to the enclosure surrounded by a cover 104. The cover 104 is preferably made of a clear material to expose a display 106 disposed on a bezel 108 of the housing 102) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]: The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152. The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149);
a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]: The meter 100 
further includes a plurality of current terminals and voltage terminals (not shown) disposed on the backside of the meter extending through a base 114);
a first opening defined in the upper surface (fig 4:150&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a second opening defined in the lower surface (fig 4:152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a first filter (fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED);
a second filter (fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED);
wherein the air pocket is vented to atmosphere (Banhegyesi par[0092]: The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200); wherein the enclosure is vented to the air pocket (Banhegyesi par[0090], [0092]: housing 206 of metering sub-assembly 154 also includes louvers 201 to further aid in the dissipation of heat generated by the IED Generally, the current plates are aligned over the louvers 201 to draw heat from the inside of the housing 206) through the first filter and the second filter (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).
Banhegyesi does not explicitly disclose a metering device comprising: a first filter, disposed in or over the first opening; a second filter, disposed in or over the second opening; a solar shield, covering at least one of the first filter and the second filter, wherein the solar shield is spaced a distance from the enclosure such that an air pocket is formed between the solar shield and the upper surface of the enclosure.
Giorgio discloses the metering device comprising: 
a first filter (fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).
One of ordinary skill in the art would be aware of both the Banhegyesi and the Giorgio references since both pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of filtering as disclosed by Giorgio to gain the functionality of providing an arrangement securing cables and wires that traverses through the opening  and preserves the dry, safe environment within the housing of the metering device.
Banhegyesi in view of Giorgio does not explicitly disclose a solar shield, covering at least one of the first filter and the second filter, wherein the solar shield is spaced a distance from the enclosure such that an air pocket is formed between the solar shield and the upper surface of the enclosure.
Guillot-Jerome discloses a solar shield, covering (fig 7:4’, par[0049]: In order to protect the module 3', a specific solar radiation protective cover 4' is used), wherein the solar shield is spaced a distance from the enclosure (par[0049], [0050]: The cover 4' is disposed on the casing of the module 3' and is secured thereto, and includes a covering wall 4'A for covering the front wall 3'A of the module, and a peripheral rim 4'B that co-operates with an outwardly-directed peripheral flange 3'D that is carried by the module 3') such that an air pocket is formed between the solar shield and the upper surface of the enclosure (fig 6A, 6B, 7:par[0051]: In its covering wall 4'A, the cover includes slots 4'C that constitute air-flow means for enabling air to flow naturally between the remote-reading module 3' and the cover 4').
One of ordinary skill in the art would be aware of both the Banhegyesi, Giorgio and Guillot-Jerome references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of a solar shield as disclosed by Guillot-Jerome to gain the functionality of providing a metering device being durable, all-weather construction – perfect for indoor or outdoor use, and enhancing the accuracy of daytime temperature readings by providing shade and allowing airflow.

Regarding claim 10, Banhegyesi in view of Giorgio and Guillot-Jerome discloses the metering device as recited in claim 8, wherein the first opening and the second opening are defined in diametrically opposed locations of the enclosure (Banhegyesi fig 4:150/152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149. Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).

Regarding claim 12, Banhegyesi in view of Giorgio and Guillot-Jerome discloses the metering device as recited in claim 8, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronical components within the enclosure below a rated operational temperature (Banhegyesi par[0090], : Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape. The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200.  To facilitate drawing heat away from the internal electronic components of the metering sub-assembly 154, current plates 158, 160, 162, 164, 166, 168 are disposed on at least one surface of an inner housing 206 of the metering sub-assembly 154).

Regarding claim 13, Banhegyesi in view of Giorgio and Guillot-Jerome discloses the metering device as recited in claim 8, wherein the first filter is configured to inhibit passage of contaminants (Giorgio par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).

Regarding claim 14, Banhegyesi in view of Giorgio and Guillot-Jerome discloses the metering device as recited in claim 8, additionally comprising:
wherein the first filter allows air movement between a cavity within the enclosure and the air pocket (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louvers 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED); and
wherein the second filter allows air movement between atmosphere and the cavity within the enclosure (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louvers 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Giorgio and Guillot-Jerome, and further in view of Vincent.
Regarding claim 9, Banhegyesi in view of Giorgio and Guillot-Jerome discloses the metering device additionally comprising: 
first and second fasteners to secure the first and second filters to perimeters of the first opening and second opening, respectively (Giorgio fig 1:20 and fig 2:19, par[0019]} wherein the first and second filters are fastened and fitted in the housing of the metering device).
Banhegyesi in view of Giorgio and Guillot-Jerome does not explicitly disclose the metering device wherein the first and second fasteners are based on techniques comprising welding, gluing or friction-fitting.
Vincent discloses the metering device 
first and second fasteners to secure the first and second filters to perimeters of the first opening and second opening, respectively (fig 2:2, col 2 ln 13-17: technically the same configuration to more than one filter).
wherein the first and second fasteners are based on techniques comprising welding, gluing or friction-fitting (fig 2:2, col 2 ln 13-17: technically the same configuration to more than one filter).
One of ordinary skill in the art would be aware of the Banhegyesi, Giorgio, Guillot-Jerome and Vincent references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of friction fitting as disclosed by Vincent to gain the functionality of providing a totally sealed electronics housing that is able to function in the severe environmental conditions such a water flood and fast changes in temperature.

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Giorgio and Guillot-Jerome, and further in view of Witt.
Regarding claim 11, Banhegyesi in view of Giorgio and Guillot-Jerome does not explicitly disclose the metering device wherein at least one of the first filter and the second filter comprises polytetrafluoroethylene (PTFE).
Witt discloses the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE) (par[0022]: In one embodiment, the functional element is made from a porous material and in particular from a porous polytetrafluoroethylene (PTFE). The functional element enables the actual pressure exchange and prevents undesired gases, water or other liquids from entering the housing).
One of ordinary skill in the art would be aware of both the Banhegyesi, Giorgio, Guillot-Jerome and Witt references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of polytetrafluoroethylene as disclosed by Witt to gain the functionality of being resistant to corrosion, due to PTFE’s ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish.

7.	Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Guillot-Jerome.
Regarding claim 15, Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising:
an enclosure (fig 3:102, par[0086]: The meter 100 includes a main housing 102 technically equivalent to the enclosure surrounded by a cover 104. The cover 104 is preferably made of a clear material to expose a display 106 disposed on a bezel 108 of the housing 102) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]: The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152. The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149);
a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]: The meter 100 
further includes a plurality of current terminals and voltage terminals (not shown) disposed on the backside of the meter extending through a base 114);
a first opening defined in the upper surface (fig 4:150&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a second opening defined in the lower surface (fig 4:152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a first filter (fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED);
a second filter (fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED);
wherein the air pocket is vented to atmosphere (Banhegyesi par[0092]: The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200); 
wherein the enclosure is vented to the air pocket through the first opening and the second opening (Banhegyesi par[0090], [0092]: housing 206 of metering sub-assembly 154 also includes louvers 201 to further aid in the dissipation of heat generated by the IED Generally, the current plates are aligned over the louvers 201 to draw heat from the inside of the housing 206).
Banhegyesi does not explicitly disclose a metering device comprising: a solar shield, covering the upper surface and covering the lower surface, wherein the solar shield is a spaced distance from the enclosure to form and air pocket in an area therebetween.
Guillot-Jerome discloses a solar shield, covering the upper surface and covering the lower surface (fig 7:4’, par[0049]: In order to protect the module 3', a specific solar radiation protective cover 4' is used), wherein the solar shield is spaced a distance from the enclosure to form (par[0049], [0050]: The cover 4' is disposed on the casing of the module 3' and is secured thereto, and includes a covering wall 4'A for covering the front wall 3'A of the module, and a peripheral rim 4'B that co-operates with an outwardly-directed peripheral flange 3'D that is carried by the module 3') and air pocket in an area therebetween (fig 6A, 6B, 7:par[0051]: In its covering wall 4'A, the cover includes slots 4'C that constitute air-flow means for enabling air to flow naturally between the remote-reading module 3' and the cover 4').
One of ordinary skill in the art would be aware of both the Banhegyesi and Guillot-Jerome references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of a solar shield as disclosed by Guillot-Jerome to gain the functionality of providing a metering device being durable, all-weather construction – perfect for indoor or outdoor use, and enhancing the accuracy of daytime temperature readings by providing shade and allowing airflow.

Regarding claim 19, Banhegyesi in view of Guillot-Jerome discloses the metering device as recited in claim 15, wherein the first opening and the second opening are defined in diametrically opposed locations of the enclosure (Banhegyesi fig 4:150/152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).

Regarding claim 20, Banhegyesi in view of Guillot-Jerome discloses the metering device as recited in claim 15, wherein the first opening and second opening are sized to reduce a temperature inside the metering device over the metering device with no openings defined in the enclosure (Banhegyesi par[0090], : Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape. The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200.  To facilitate drawing heat away from the internal electronic components of the metering sub-assembly 154, current plates 158, 160, 162, 164, 166, 168 are disposed on at least one surface of an inner housing 206 of the metering sub-assembly 154).
Banhegyesi in view of Guillot-Jerome discloses the claimed invention except for the range of temperature inside the metering device by ten degrees Centigrade or more over.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the range of temperature inside the metering device by ten degrees Centigrade or more over, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

8.	Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Guillot-Jerome, and further in view of Giorgio.
Regarding claim 16, Banhegyesi in view of Guillot-Jerome does not explicitly disclose the metering device comprising: a first filter disposed in or on the first opening; and a second filter disposed in or on the second opening.
Giorgio discloses the metering device comprising: 
a first filter (fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20. The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).
One of ordinary skill in the art would be aware of the Banhegyesi, Guillot-Jerome and the Giorgio references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of filtering as disclosed by Giorgio to gain the functionality of providing an arrangement securing cables and wires that traverses through the opening  and preserves the dry, safe environment within the housing of the metering device.

Regarding claim 18, Banhegyesi in view of Guillot-Jerome and Giorgio discloses the metering device as recited in claim 16, additionally comprising:
wherein the first filter allows air movement between a cavity within the enclosure and the air pocket (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED); and
	wherein the second filter allows air movement between atmosphere and the cavity within the enclosure (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).

9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Guillot-Jerome, and further in view of Witt.
Regarding claim 17, Banhegyesi in view of Guillot-Jerome does not explicitly disclose the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE).
Witt discloses the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE) (par[0022]: In one embodiment, the functional element is made from a porous material and in particular from a porous polytetrafluoroethylene (PTFE). The functional element enables the actual pressure exchange and prevents undesired gases, water or other liquids from entering the housing).
One of ordinary skill in the art would be aware of both the Banhegyesi, Guillot-Jerome and Witt references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Banhegyesi to implement the feature of polytetrafluoroethylene as disclosed by Witt to gain the functionality of being resistant to corrosion, due to PTFE’s ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3, 5-8, 10, 12-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16528367 hereafter “Co-1”in view of Banhegyesi et al. (US2016/0252367A1) hereafter Banhegyesi, in view of Giorgio et al. (US2018/0069380A1) hereafter Giorgio.

 This is a provisional nonstatutory double patenting rejection.
Instant Application 16528384
Copending Application “Co-1”
1. A metering device, comprising: an enclosure having an upper surface and a lower surface; a base coupled to the enclosure to support the enclosure; a first opening defined in the upper surface; a second opening defined in the lower surface; a first filter, disposed in or over the first opening, wherein the first filter is configured to inhibit passage of contaminants; and a second filter, disposed in or over the second opening, wherein the second filter is configured to inhibit passage of contaminants.
1. A metering device, comprising: an enclosure having an upper surface; a base coupled to the enclosure to support the enclosure; a groove defined in the base; and a solar shield, to cover at least the upper surface of the enclosure, wherein an edge of the solar shield is positioned within the groove.
5. The metering device as recited in claim 1, additionally comprising: a first opening defined in the enclosure, wherein the first opening allows air movement between an interior of the enclosure and an air pocket defined between the solar shield and the upper surface of the enclosure; a first filter to block water, dust and insects from passing through the first opening; a second opening defined in the enclosure, wherein the second opening allows air movement between atmosphere and the interior of the enclosure; and a second filter to block water, dust and insects from passing through the second opening.
6. The metering device as recited in claim 1, additionally comprising: a solar shield, attached to at least one of the enclosure and the base, and covering the enclosure, wherein the solar shield is spaced a distance from the enclosure to form a space therebetween and associated air pocket; wherein the enclosure is vented to the air pocket through the first filter and the second filter, and wherein the air pocket is vented to atmosphere.
5. The metering device as recited in claim 1, additionally comprising: a first opening defined in the enclosure, wherein the first opening allows air movement between an interior of the enclosure and an air pocket defined between the solar shield and the upper surface of the enclosure; a first filter to block water, dust and insects from passing through the first opening; a second opening defined in the enclosure, wherein the second opening allows air movement between atmosphere and the interior of the enclosure; and a second filter to block water, dust and insects from passing through the second opening.
7. The metering device as recited in claim 1, additionally comprising: a solar shield, attached to at least one of the enclosure and the base, and spaced a distance from the enclosure such that an air pocket is formed between the enclosure and the solar shield; wherein the first filter allows air movement from the air pocket into the enclosure; and wherein the second filter allows air movement between the enclosure and the air pocket.
5. The metering device as recited in claim 1, additionally comprising: a first opening defined in the enclosure, wherein the first opening allows air movement between an interior of the enclosure and an air pocket defined between the solar shield and the upper surface of the enclosure; a first filter to block water, dust and insects from passing through the first opening; a second opening defined in the enclosure, wherein the second opening allows air movement between atmosphere and the interior of the enclosure; and a second filter to block water, dust and insects from passing through the second opening.
8. A metering device, comprising: an enclosure having an upper surface and a lower surface; a first opening defined in the upper surface; a second opening defined in the lower surface; a first filter, disposed in or over the first opening; a second filter, disposed in or over the second opening; a solar shield, covering at least one of the first filter and the second filter, wherein the solar shield is spaced a distance from the enclosure such that an air pocket is formed between the solar shield and the upper surface of the enclosure, and wherein the air pocket is vented to atmosphere; wherein the enclosure is vented to the air pocket through the first filter and the second filter.
7. A metering device, comprising: an enclosure having an upper surface; a base to support the enclosure; a solar shield, to cover at least the upper surface of the enclosure, wherein the solar shield is spaced a distance from the base such that an air pocket is formed between the solar shield and the upper surface of the enclosure; and at least one opening defined in the enclosure, to allow air movement between the air pocket and atmosphere.
13. The metering device as recited in claim 7, additionally comprising: an upper opening defined in the enclosure, wherein the upper opening allows air movement between an interior of the enclosure and the air pocket; a first filter to inhibit water, dust and insects from passing through the upper opening; a lower opening defined in the enclosure, wherein the lower opening allows air movement between the atmosphere and the interior of the enclosure; and a second filter to inhibit water, dust and insects from passing through the lower opening.
13. The metering device as recited in claim 8, wherein the first filter is configured to inhibit passage of contaminants.
13. The metering device as recited in claim 7, additionally comprising: an upper opening defined in the enclosure, wherein the upper opening allows air movement between an interior of the enclosure and the air pocket; a first filter to inhibit water, dust and insects from passing through the upper opening; a lower opening defined in the enclosure, wherein the lower opening allows air movement between the atmosphere and the interior of the enclosure; and a second filter to inhibit water, dust and insects from passing through the lower opening.
15. A metering device, comprising: an enclosure having an upper surface and a lower surface; a first opening defined in the upper surface; a second opening defined in the lower surface; a solar shield, covering the upper surface and covering the lower surface, wherein the solar shield is a spaced distance from the enclosure to form and air pocket in an area therebetween, and wherein the air pocket is vented to atmosphere; wherein the enclosure is vented to the air pocket through the first opening and the second opening.
7. A metering device, comprising: an enclosure having an upper surface; a base to support the enclosure; a solar shield, to cover at least the upper surface of the enclosure, wherein the solar shield is spaced a distance from the base such that an air pocket is formed between the solar shield and the upper surface of the enclosure; and at least one opening defined in the enclosure, to allow air movement between the air pocket and atmosphere.
13. The metering device as recited in claim 7, additionally comprising: an upper opening defined in the enclosure, wherein the upper opening allows air movement between an interior of the enclosure and the air pocket; a first filter to inhibit water, dust and insects from passing through the upper opening; a lower opening defined in the enclosure, wherein the lower opening allows air movement between the atmosphere and the interior of the enclosure; and a second filter to inhibit water, dust and insects from passing through the lower opening.


Regarding claim 1, Co-1 does not explicitly disclose the metering device comprising: an enclosure having a lower surface; a first opening defined in the upper surface; a second opening defined in the lower surface; a first filter disposed in or over the first opening; and a second filter disposed in or over the second opening.
Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising:
an enclosure (fig 3:102, par[0086]: The meter 100 includes a main housing 102 technically equivalent to the enclosure surrounded by a cover 104. The cover 104 is preferably made of a clear material to expose a display 106 disposed on a bezel 108 of the housing 102) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]: The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152. The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149);
a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]: The meter 100 
further includes a plurality of current terminals and voltage terminals (not shown) disposed on the backside of the meter extending through a base 114);
a first opening defined in the upper surface (fig 4:150&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a second opening defined in the lower surface (fig 4:152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of specific structure as disclosed by Banhegyesi to gain the functionality of allowing air movement within the housing and acting as a heat sink drawing heat generated internal to the metering sub-assembly of the metering device.
Co-1 in view of Banhegyesi does not explicitly disclose the metering device comprising: a first filter, disposed in or over the first opening; and a second filter, disposed in or over the second opening.
Giorgio discloses the metering device comprising: 
a first filter (fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]), wherein the first filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]), wherein the second filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi and the Giorgio references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of filtering as disclosed by Giorgio to gain the functionality of providing an arrangement securing cables and wires that traverses through the opening  and preserves the dry, safe environment within the housing of the metering device.

Regarding claim 3, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 1, wherein the first opening and the second opening are disposed in diametrically opposed locations of the enclosure (Banhegyesi fig 4:150/152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).

Regarding claim 5, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 1, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronical components within the enclosure below a rated operational temperature (Banhegyesi par[0090], : Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape. The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200.  To facilitate drawing heat away from the internal electronic components of the metering sub-assembly 154, current plates 158, 160, 162, 164, 166, 168 are disposed on at least one surface of an inner housing 206 of the metering sub-assembly 154).

Regarding claim 6, Co-1 in view of Banhegyesi and Giorgio discloses the metering device additionally comprising: wherein the enclosure is vented to the air pocket (Banhegyesi par[0090], [0092]: housing 206 of metering sub-assembly 154 also includes louvers 201 to further aid in the dissipation of heat generated by the IED Generally, the current plates are aligned over the louvers 201 to draw heat from the inside of the housing 206) through the first filter and the second filter (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED), and wherein the air pocket is vented to atmosphere (Banhegyesi par[0092]: The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200).

Regarding claim 7, Co-1 in view of Banhegyesi and Giorgio discloses the first filter allows air movement from the air pocket into the enclosure (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED); and wherein the second filter allows air movement between the enclosure and the air pocket (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).

Regarding claim 8, Co-1 does not explicitly disclose the metering device comprising: an enclosure having a lower surface; a first opening defined in the upper surface; a second opening defined in the lower surface; a first filter disposed in or over the first opening; and a second filter disposed in or over the second opening; and wherein the enclosure is vented to the air pocket through the first filter and the second filter.
Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising:
an enclosure (fig 3:102, par[0086]: The meter 100 includes a main housing 102 technically equivalent to the enclosure surrounded by a cover 104. The cover 104 is preferably made of a clear material to expose a display 106 disposed on a bezel 108 of the housing 102) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]: The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152. The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149);
a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]: The meter 100 
further includes a plurality of current terminals and voltage terminals (not shown) disposed on the backside of the meter extending through a base 114);
a first opening defined in the upper surface (fig 4:150&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a second opening defined in the lower surface (fig 4:152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
wherein the air pocket is vented to atmosphere (Banhegyesi par[0092]: The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200); wherein the enclosure is vented to the air pocket (Banhegyesi par[0090], [0092]: housing 206 of metering sub-assembly 154 also includes louvers 201 to further aid in the dissipation of heat generated by the IED Generally, the current plates are aligned over the louvers 201 to draw heat from the inside of the housing 206) through the first filter and the second filter (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of specific structure as disclosed by Banhegyesi to gain the functionality of allowing air movement within the housing and acting as a heat sink drawing heat generated internal to the metering sub-assembly of the metering device.
Co-1 in view of Banhegyesi does not explicitly disclose the metering device comprising: a first filter, disposed in or over the first opening; and a second filter, disposed in or over the second opening.
Giorgio discloses the metering device comprising: 
a first filter (fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]), wherein the first filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]), wherein the second filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi and the Giorgio references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of filtering as disclosed by Giorgio to gain the functionality of providing an arrangement securing cables and wires that traverses through the opening  and preserves the dry, safe environment within the housing of the metering device.

Regarding claim 10, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 8, wherein the first opening and the second opening are defined in diametrically opposed locations of the enclosure (Banhegyesi fig 4:150/152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149. Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).

Regarding claim 12, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 8, wherein a size of the first opening and second opening allows convective heat-transfer by air flow sufficient to remove heat produced by components within the enclosure to maintain electronical components within the enclosure below a rated operational temperature (Banhegyesi par[0090], : Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape. The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200.  To facilitate drawing heat away from the internal electronic components of the metering sub-assembly 154, current plates 158, 160, 162, 164, 166, 168 are disposed on at least one surface of an inner housing 206 of the metering sub-assembly 154).

Regarding claim 13, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 8, wherein the first filter is configured to inhibit passage of contaminants (Giorgio par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).

Regarding claim 14, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 8, additionally comprising:
wherein the first filter allows air movement between a cavity within the enclosure and the air pocket (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louvers 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED); and
wherein the second filter allows air movement between atmosphere and the cavity within the enclosure (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louvers 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).

Regarding claim 15, Co-1 does not explicitly disclose the metering device comprising: an enclosure having a lower surface; a first opening defined in the upper surface; a second opening defined in the lower surface; a first filter disposed in or over the first opening; and a second filter disposed in or over the second opening; and wherein the enclosure is vented to the air pocket through the first opening and the second opening.
Banhegyesi discloses a metering device (fig 2, 3; par[0086]: The IED of the present disclosure may be configured as a socket meter 100, also known as a S-base type meter or 
type S meter. The meter 100 includes a main housing 102 surrounded by a cover 104), comprising:
an enclosure (fig 3:102, par[0086]: The meter 100 includes a main housing 102 technically equivalent to the enclosure surrounded by a cover 104. The cover 104 is preferably made of a clear material to expose a display 106 disposed on a bezel 108 of the housing 102) having an upper surface (fig 3:150, par[0090]) and a lower surface (fig 3:152, par[0090]: The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152. The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149);
a base coupled to the enclosure to support the enclosure (fig 2, 3:114; par[0086]: The meter 100 
further includes a plurality of current terminals and voltage terminals (not shown) disposed on the backside of the meter extending through a base 114);
a first opening defined in the upper surface (fig 4:150&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
a second opening defined in the lower surface (fig 4:152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape);
wherein the air pocket is vented to atmosphere (Banhegyesi par[0092]: The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200); wherein the enclosure is vented to the air pocket (Banhegyesi par[0090], [0092]: housing 206 of metering sub-assembly 154 also includes louvers 201 to further aid in the dissipation of heat generated by the IED Generally, the current plates are aligned over the louvers 201 to draw heat from the inside of the housing 206) through the first opening and the second opening (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of specific structure as disclosed by Banhegyesi to gain the functionality of allowing air movement within the housing and acting as a heat sink drawing heat generated internal to the metering sub-assembly of the metering device.
Co-1 in view of Banhegyesi does not explicitly disclose the metering device comprising: a first filter, disposed in or over the first opening; and a second filter, disposed in or over the second opening.
Giorgio discloses the metering device comprising: 
a first filter (fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]), wherein the first filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]), wherein the second filter is configured to inhibit passage of contaminants (par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi and the Giorgio references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of filtering as disclosed by Giorgio to gain the functionality of providing an arrangement securing cables and wires that traverses through the opening  and preserves the dry, safe environment within the housing of the metering device.

Regarding claim 16, Co-1 in view of Banhegyesi and Giorgio discloses the metering device comprising: 
a first filter (Giorgio fig 1:20, par[0016]), disposed in or over the first opening (fig 1:18, par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20. The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1); and 
a second filter (Giorgio fig 2:19, par[0016]), disposed in or over the second opening (fig 2:17, par[0016]: In order to prevent water from entering the housing 1 through the input hole 17 and the output hole 18, the preferred embodiment of the present invention comprises a first weatherproof lining 19 and a second weatherproof lining 20.  The first weatherproof lining 19 is mounted into the input hole 17, and the second weatherproof lining 20 is mounted into the output hole 18.  This arrangement secures cables and wires that traverses through the input hole 17 and the output hole 18 and preserves the dry, safe environment within the housing 1).

Regarding claim 18, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 16, additionally comprising:
wherein the first filter allows air movement between a cavity within the enclosure and the air pocket (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED); and
	wherein the second filter allows air movement between atmosphere and the cavity within the enclosure (Banhegyesi fig 20C:282, par[0119]: Filter box cover 274 also includes a plurality of louver 282 to facilitate the dissipation of heat generated by filter board 264 and other components of the IED).

Regarding claim 19, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 15, wherein the first opening and the second opening are defined in diametrically opposed locations of the enclosure (Banhegyesi fig 4:150/152&200, par[0090]: The louvers are technically equivalent to the openings. The housing 102 includes an upper clam shell half 150 and a lower clam shell half 152.  The upper clam shell half 150 and lower clam shell half 152 are secured to each other via a plurality of screws 149.  Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape).

Regarding claim 20, Co-1 in view of Banhegyesi and Giorgio discloses the metering device as recited in claim 15, wherein the first opening and second opening are sized to reduce a temperature inside the metering device over the metering device with no openings defined in the enclosure (Banhegyesi par[0090], : Each of the upper clam shell half 150 and the lower clam shell half 152 include a plurality of louvers 200 to allow heat to escape. The large surface area of the current plates 158, 160, 162, 164, 166, 168 act as a heat sink drawing heat generated internal to the metering sub-assembly 154 and dissipating such heat through ventilation slots or louvers 200 disposed on the housing 102.  In certain embodiments, the delta T, i.e., temperature change, of the heat drawn away and dissipated by the current plates is approximately 10 degrees F. As best shown in FIGS. 4 and 10, the louvers 200 are positioned on a respective calm shell half 150, 152 to approximately align over respective current plates to allow heat to dissipate through the louvers 200.  To facilitate drawing heat away from the internal electronic components of the metering sub-assembly 154, current plates 158, 160, 162, 164, 166, 168 are disposed on at least one surface of an inner housing 206 of the metering sub-assembly 154).
Co-1 in view of Banhegyesi and Giorgio discloses the claimed invention except for the range of temperature inside the metering device by ten degrees Centigrade or more over.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the range of temperature inside the metering device by ten degrees Centigrade or more over, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

2.	Claims 2 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Banhegyesi and Giorgio, and further in view of Vincent (Patent 4618071).
Regarding claim 2, Co-1 in view of Banhegyesi and Giorgio does not explicitly disclose the metering device wherein the first and second filters opening are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit.
Vincent discloses the metering device wherein the first and second filters opening are coupled to the enclosure by at least one of welding, adhesive, heat staking, or friction fit (fig 1, 2; col 2 ln 13-18: wherein the filters 2 are friction fit).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi, Giorgio and Vincent references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of friction fitting as disclosed by Vincent to gain the functionality of providing a totally sealed electronics housing that is able to function in the severe environmental conditions such a water flood and fast changes in temperature.

Regarding claim 9, Co-1 in view of Banhegyesi and Giorgio discloses the metering device additionally comprising: 
first and second fasteners to secure the first and second filters to perimeters of the first opening and second opening, respectively (Giorgio fig 1:20 and fig 2:19, par[0019]} wherein the first and second filters are fastened and fitted in the housing of the metering device).
Co-1 in view of Banhegyesi and Giorgio does not explicitly disclose the metering device wherein the first and second fasteners are based on techniques comprising welding, gluing or friction-fitting.
Vincent discloses the metering device 
first and second fasteners to secure the first and second filters to perimeters of the first opening and second opening, respectively (fig 2:2, col 2 ln 13-17: technically the same configuration to more than one filter).
wherein the first and second fasteners are based on techniques comprising welding, gluing or friction-fitting (fig 2:2, col 2 ln 13-17: technically the same configuration to more than one filter).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi, Giorgio and Vincent references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of friction fitting as disclosed by Vincent to gain the functionality of providing a totally sealed electronics housing that is able to function in the severe environmental conditions such a water flood and fast changes in temperature.

3.	Claims 4, 11 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Banhegyesi and Giorgio, and further in view of Witt (DE 102018206292B3).
Regarding claim 4, Co-1 in view of Banhegyesi and Giorgio does not explicitly disclose the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE).
Witt discloses the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE) (par[0022]: In one embodiment, the functional element is made from a porous material and in particular from a porous polytetrafluoroethylene (PTFE). The functional element enables the actual pressure exchange and prevents undesired gases, water or other liquids from entering the housing).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi, Giorgio and Witt references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of polytetrafluoroethylene as disclosed by Witt to gain the functionality of being resistant to corrosion, due to PTFE’s ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish.

Regarding claim 11, Co-1 in view of Banhegyesi and Giorgio does not explicitly disclose the metering device wherein at least one of the first filter and the second filter comprises polytetrafluoroethylene (PTFE).
Witt discloses the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE) (par[0022]: In one embodiment, the functional element is made from a porous material and in particular from a porous polytetrafluoroethylene (PTFE). The functional element enables the actual pressure exchange and prevents undesired gases, water or other liquids from entering the housing).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi, Giorgio and Witt references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of polytetrafluoroethylene as disclosed by Witt to gain the functionality of being resistant to corrosion, due to PTFE’s ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish.

Regarding claim 17, Co-1 in view of Banhegyesi and Giorgio does not explicitly disclose the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE).
Witt discloses the metering device wherein at least one of the first filter or the second filter comprises polytetrafluoroethylene (PTFE) (par[0022]: In one embodiment, the functional element is made from a porous material and in particular from a porous polytetrafluoroethylene (PTFE). The functional element enables the actual pressure exchange and prevents undesired gases, water or other liquids from entering the housing).
One of ordinary skill in the art would be aware of the Co-1, Banhegyesi, Giorgio and Witt references since all pertain to the field of metering device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metering device of Co-1 to implement the feature of polytetrafluoroethylene as disclosed by Witt to gain the functionality of being resistant to corrosion, due to PTFE’s ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish.

Conclusion
Patent US7656649B2 to Loy discloses an electric meter comprises an electronics housing and a meter base. The electronics housing defines a front panel and includes a first plurality of option board guides. A main meter board is disposed substantially parallel to the front panel.  The meter base defines a rear panel of the electric meter. The meter base includes a plurality of housing guides for receiving the electronics housing and a second plurality of option board guides disposed substantially perpendicularly to the rear panel.  The second plurality of option board guides are adapted to receive an option board and to position the option board substantially perpendicularly to the main meter board of the electronics housing during assembly of the electronics housing to the meter base.
US2004/0225471A1 to Tate discloses an arrangement includes a liquid crystal display having a length, a width and a thickness. The arrangement further includes an integrally formed housing having a display receptacle, the display receptacle including retention members operable to retain the liquid crystal display in length, width and thickness dimensions.  The arrangement also includes a flexible conductor device operably connected between the liquid crystal display and a circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685